DETAILED ACTION
1.	This communication is responsive to the application filed 3/26/2020.
2.	Claims 2-25 are pending in this application. Claims 2, 10 and 18 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 2-4, 6, 8-12, 14, 16-20, 22, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2008/0158189) in view of Ording (US 2010/0235794).
 	Regarding claim 2, Kim discloses an electronic device, comprising: a display; a touch-sensitive surface; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (see paragraph [0033]), the one or more programs including instructions for: 
 	displaying a first user interface on the display (see fig 5B);

 	while displaying the graphical object in the first region on the display, detecting a first gesture on the touch-sensitive surface, the first gesture starting at a first location on the touch-sensitive surface that corresponds to the first region on the display and moving to a second location on the touch-sensitive surface (see figs 5A and 5B; also paragraph [0050] e.g. the menu bar can be moved to various locations using a drag operation); and
 	in response to detecting the first gesture, transitioning to a second user interface distinct from the first user interface (see figs 5A and 5B; also paragraph [0050] e.g. the menu bar can be moved to upwards from the bottom of the screen to display the second display region), including: 
in accordance with a determination that the first gesture is a first gesture type (e.g., drag gesture):
moving the graphical object from a first location on the display to a second location on the display that is determined based on the second location of the first gesture on the touch-sensitive surface (see figs 5A and 5B; also paragraph [0050] e.g. the menu bar can be moved to upwards from the bottom of the screen to display the second display region); and

moving the graphical object from the first location on the display to a third location on the display (see figs 5A and 5B; also paragraph [0050] e.g. the menu bar can be moved to upwards from the bottom of the screen to display the second display region); and
displaying the second user interface on the display, distinct from the first user interface (see figs 5A and 5B; also paragraph [0050] e.g. the menu bar can be moved to upwards from the bottom of the screen to display the second display region).
Kim does not expressly disclose in accordance with a determination that the first gesture is a second gesture type different from the first gesture type: moving the graphical object from the first location on the display to a third location on the display that is determined without regard to the second location of the first gesture on the touch-sensitive surface; and displaying the second user interface on the display, distinct from the first user interface, wherein the displayed amount of the second user interface is determined without regard to the second location of the first gesture on the touch-sensitive surface.

moving the graphical object from the first location on the display to a third location on the display that is determined without regard to the second location of the first gesture on the touch-sensitive surface (see paragraph [0152] where it is discussed that scrolling continues after the user’s finger lifts off the screen; and the scrolling continues until the end/beginning of the displayed information; Examiner’s interpreting the end/beginning of the displayed information as the claimed third location); and
wherein the displayed amount of the second user interface is determined without regard to the second location of the first gesture on the touch-sensitive surface (see paragraph [0152] where it is discussed that scrolling continues after the user’s finger lifts off the screen; and the scrolling continues until the end/beginning of the displayed information). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include Ording’s teachings in Kim’s user interface in an effort to provide a faster, more efficient method and interface for scrolling information. Such methods and interfaces reduce the cognitive burden on a user and produce a more efficient human-machine interface.  
Regarding claim 3, the modified Kim discloses the one or more programs further including instructions for:

Regarding claim 4, the modified Kim discloses wherein the first gesture type is a drag gesture, and the second gesture type is a swipe gesture (see Kim paragraph [0045] e.g. user drags menu bar 124; also see Ording paragraph [0152] where continuing to scroll after user finger lifts from screen).

Regarding claim 8, Kim discloses wherein: the first region has a first region length, and the graphical object has a length that is less than the first region length (see fig 1, 124; also see paragraph [0045]).
Regarding claim 9, Kim discloses the first location on the touch-sensitive surface is remote from the graphical object (see fig 1, 124; also see paragraph [0045]). 	
 	Claims 10-12, 14, 16 and 17 are similar in scope to claims 2-4, 6, 8 and 9, respectively, and are therefore rejected under similar rationale.

	Claims 18-20, 22, 24 and 25 are similar in scope to claims 2-4, 6, 8 and 9, respectively, and are therefore rejected under similar rationale.

5.	Claim 5, 13 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Ording and further in view of Garside et al (“Garside” US 2006/0209040).
Regarding claim 5, Kim discloses wherein the first gesture includes a first contact on the touch-sensitive surface, the one or more programs further including instructions 
Kim does not expressly disclose upon detecting termination of the first contact of the first gesture, ceasing display of the first user interface while maintaining display of the second user interface.
However, Garside discloses the first gesture is a tap gesture and the second gesture is a tap gesture (see figs 5D-5F and paragraph [0063] where tapping activation region 402a is discussed). It would have been obvious to an artisan at the time of the invention to include Garside’s teachings in Kim’s user interface in an effort to provide a more convenient and improved user interface that allows user to maximize small screen space.

6.	Claims 7, 15 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Ording and further in view of Chaudhri et al (“Chaudhri” US 2009/0064055).
Regarding claim 7, Kim does not expressly disclose the one or more programs further including instructions for: while displaying the graphical object in the first region on the display, displaying a visual cue indicative of a gesture for transitioning from the first user interface to the second user interface.



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174